Exhibit 2.32 This Addendum No. l (hereinafter the " Addendum "), is made on March 3, 20l5. BETWEEN : (1) NEWLEAD HOLDINGS LTD. , a corporation incorporated under the laws of the Islands of Bermuda having its registered office at Canon's Court, 22 Victoria Street, Hamilton HM 12, Bermuda (hereinafter called the " Company "); -and- (2) CHEYENNE HOLDI NG LTD. , a corporation established in the Republic of the Marshall Islands having its registered office at Trust Company Complex, Ajeltake Road, Ajeltake Island, Majuro MH96960, Marshall Islands (hereinafter called the “ Cheyenne ”). ( Jointly the Parties, singly the Party) Terms used, b u t not otherwise defined in this Addendum have the same meaning as those in the Securities Purchase Agreement and Convertible Promissory Note. RECITALS WHEREAS , pursuant to a Securities Purchase Agreement entered into and between the Company ) and Cheyenne on September 12, 2014 (hereinafter the “
